 1
 2
 3
 4                               UNITED STATES DISTRICT COURT
 5                                       DISTRICT OF NEVADA
 6                                                    ***
 7   ANA CHERI MORELAND, et al.,                              Case No. 2:19-cv-01971-KJD-NJK
 8                                              Plaintiffs,     ORDER GRANTING PLAINTIFFS’
                                                                 MOTION FOR JUDGMENT ON
 9           v.                                                         DAMAGES
10   GOLDY LLC d/b/a SOPHIA’S
     GENTLEMEN’S CLUB; NADER EL BANNA
11   d/b/a SOPHIA’S HOOKAH LOUNGE,
12                                            Defendants.
13          Before the Court is Plaintiffs’ Motion for Judgment on Damages (ECF #20). Defendants,
14   who previously had default judgment ordered against them for their failure to appear in the
15   action, did not respond to the motion.
16          Plaintiffs filed their original complaint against Defendants on November 8, 2019. (ECF
17   #17, at 1). Defendants failed to answer the complaint or defend the action in any way. Id. The
18   Clerk of the Court entered default against Defendants on May 4, 2020. Id. Pursuant to the
19   Court’s order, Plaintiffs filed a motion for default judgment on November 9, 2020. Defendants
20   still did not appear in the action and the Court found good cause to grant default judgment on
21   February 3, 2021. Id. at 6. The Court then ordered Plaintiffs to file a motion for judgment on
22   damages. Id. Plaintiffs timely filed the motion and Defendants have failed to respond.
23          Plaintiffs’ expert report details the methodology that the expert used in evaluating each
24   Plaintiffs’ daily rate and expenses, the fair market value of the photos used, and the potential
25   impact on each Plaintiffs’ career that association with the gentlemen’s club may have. (ECF #20-
26   1, at 9–13). After considering the relevant factors, the report indicates that each model suffered
27   damages ranging from $30,000 to $500,000. Id. at 16. The total damages suffered by Plaintiffs is
28   reported as $965,000. Id. The Court finds that Plaintiffs’ expert meets the requirements as laid
 1   out in Federal Rule of Evidence 702 and grants Plaintiffs’ motion.
 2          I.     Conclusion
 3          Accordingly, IT IS HEREBY ORDERED that Plaintiff’s Motion for Judgment on
 4   Damages (ECF #20) is GRANTED.
 5          IT IS FURTHER ORDERED that the Clerk of the Court enter JUDGMENT for
 6   Plaintiffs and against Defendants in the amount of $965,000.
 7          IT IS FINALLY ORDERED that Plaintiffs submit a bill of costs and motion for fees
 8   according to Local Rule 54.
 9   Dated this 19th day of May, 2021.
10
                                                 _____________________________
11
                                                  Kent J. Dawson
12                                                United States District Judge

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   -2-
